    Case 3:21-cv-00065 Document 111 Filed on 09/07/21 in TXSD Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                         GALVESTON DIVISION

TEXAS, et al.,                        )
                                      )
    Plaintiffs,                       )
                                      )
v.                                    )
                                      ) Case No. 3:21-cv-00065
JOSEPH R. BIDEN, JR., in his official )
capacity as President of the United   )
States, et al.,                       )
                                      )
    Defendants.                       )
                                      )

    THE ATTORNEY GENERAL OF SASKATCHEWAN’S CONSENT
     MOTION FOR LEAVE TO FILE AN AMICUS CURIAE BRIEF


Yasser A. Madriz                         Michael Francisco
MCGUIREWOODS LLP                         John S. Moran
600 Travis Street, Suite 7500            MCGUIREWOODS LLP
Houston, TX 77002                        888 16th Street, N.W., Suite 500
Tel: (832) 255-6361                      Washington, DC 20006
Fax: (713) 571-9652                      Tel: (202) 857-1700
ymadriz@mcguirewoods.com                 Fax: (202) 857-1737
                                         mfrancisco@mcguirewoods.com
Andrew F. Gann, Jr.                      jmoran@mcguirewoods.com
MCGUIREWOODS LLP
800 East Canal Street                    Attorneys for the Attorney General of
Richmond, VA 23219                       Saskatchewan
Tel: (804) 775-1643
Fax: (804) 775-1061
agann@mcguirewoods.com
    Case 3:21-cv-00065 Document 111 Filed on 09/07/21 in TXSD Page 2 of 4




      The Attorney General of Saskatchewan, by and through undersigned

counsel, submits this Consent Motion requesting permission from this Court to

participate in this case as an amicus curiae and moves for leave to file its attached

Amicus Curiae Brief. In support of this Consent Motion, the Attorney General of

Saskatchewan states as follows:

      1.     On March 17, 2021, the Complaint for this case was filed by various

states challenging President Biden’s revocation of the Keystone XL pipeline

permits. See ECF No. 1.

      2.     President Biden’s actions, along with the actions of various senior

executive officials, greatly impacts numerous third parties including the Province

of Saskatchewan. Id.

      3.     Indeed, as the Complaint states, “the Keystone XL is part of a larger

system of pipelines, which was designed . . .to transport approximately 830,000

barrels of oil from where it is produced in Canada and Montana to pre-existing

refineries in Houston.” Id. at ¶ 3 (emphasis added).

      4.     Thus, given the Province of Saskatchewan’s unique position to the

issues of this case, the attached Amicus Curiae Brief presents arguments that are

timely, useful, and necessary to the proper administration of justice. See, e.g.,

Barrera v. Wolf, 455 F. Supp.3d 330, 333, 339 (S.D. Tex. 2020) (explicitly

considering and discussing the arguments found in the Amici Curiae briefs in



                                          1
    Case 3:21-cv-00065 Document 111 Filed on 09/07/21 in TXSD Page 3 of 4




deciding pending motion).

         5.    Undersigned Counsel has obtained concurrence for the filing of this

Amicus Curiae Brief from all parties involved supporting the granting of this

Consent Motion. See Freedom From Religion Found., Inc. v. Mack, No. CV H-17-

881, 2018 WL 6981153, at n.1 (S.D. Tex. Sept. 27, 2018) (granting an unopposed

motion for leave to file an Amicus Curiae Brief).

         WHEREFORE, the Attorney General of Saskatchewan therefore requests

that this Court grant this Consent Motion and enter the attached Amicus Curiae

Brief.

         Respectfully submitted this 7th day of September, 2021.

                           MCGUIREWOODS LLP

                           /s/ Yasser A. Madriz
                           Yasser A. Madriz
                           MCGUIREWOODS LLP
                           600 Travis Street, Suite 7500
                           Houston, TX 77002
                           Tel: (832) 255-6361
                           Fax: (713) 571-9652
                           ymadriz@mcguirewoods.com

                           Michael Francisco*
                           John S. Moran*
                           MCGUIREWOODS LLP
                           888 16th Street, N.W., Suite 500
                           Washington, DC 20006
                           Tel: (202) 857-1700
                           Fax: (202) 857-1737
                           mfrancisco@mcguirewoods.com


                                          2
Case 3:21-cv-00065 Document 111 Filed on 09/07/21 in TXSD Page 4 of 4




                   jmoran@mcguirewoods.com

                   Andrew F. Gann, Jr.*
                   MCGUIREWOODS LLP
                   800 East Canal Street
                   Richmond, VA 23219
                   Tel: (804) 775-1643
                   Fax: (804) 775-1061
                   agann@mcguirewoods.com

                   Attorneys for the Province of Saskatchewan

                   *Motions for admission pro hac vice forthcoming




                                 3
